 

Exhibit 10.3

January 19, 2015

Radiant Logistics, Inc.

405 114th Ave SE, Suite 300

Bellevue, WA 98004

Attn.: Bohn H. Crain, CEO

Re: Commitment for Senior Credit Facility

Ladies and Gentlemen:

In connection with your acquisition (“Acquisition”) of the stock of Wheels Group
Inc. and its subsidiaries (collectively, the “Target Company”), Bank of America,
N.A. (“Bank”) is pleased to commit to be the administrative agent (“Agent”) for
a $65,000,000 Senior Credit Facility (“Senior Credit Facility”) to Radiant
Logistics, Inc., and certain of its affiliates (after giving effect to the
Acquisition (collectively, “Borrower”)), on the terms of this letter, including
the Summary of Terms attached hereto (collectively, the “Commitment Letter”).
Bank will act as sole and exclusive Agent, lead arranger and book manager for
the Senior Credit Facility. No additional agents, co-agents or arrangers will be
appointed and no other titles will be awarded without Bank’s prior written
approval. Subject to the terms hereof, Bank hereby commits to provide (directly
and/or through one or more of its direct or indirect subsidiaries or affiliates)
$65,000,000 of the Senior Credit Facility.

You agree that, effective upon your acceptance of this Commitment Letter and
continuing through April 15, 2015, you shall not solicit any other bank,
investment bank, financial institution, person or entity to provide, structure,
arrange or syndicate the Senior Credit Facility or any other senior financing
similar to the Senior Credit Facility.

The undertakings of Bank herein are subject to satisfaction of the following
conditions, in a manner acceptable to Bank: (a) satisfaction of the conditions
precedent set forth in the Summary of Terms attached hereto; (b) the accuracy
and completeness of all representations that you, the Target Company, and your
and their respective affiliates make to Bank and your compliance with the terms
of this Commitment Letter; and (c) no change, occurrence or development shall
have occurred or become known to Bank since September 30, 2014, that could
reasonably be expected to have a material adverse effect on the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of Borrower or the Target Company.

You hereby represent, warrant and covenant that (a) all information, other than
Projections (as defined below), which has been or is hereafter made available to
Bank by you or the Target Company or any of your or their respective affiliates
or representatives (or on your or their behalf) in connection with the
transactions contemplated hereby (collectively, “Information”) is and will be
complete and correct in all material respects and does not and will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not misleading; and (b) all
financial projections concerning Borrower, the Target Company, and your and
their respective affiliates that have been or are hereafter made available to
Bank by you or the Target Company or any of your or their respective affiliates
or representatives (“Projections”) have been and will be prepared in good faith
based upon reasonable assumptions. You agree to furnish Bank with such
Information and Projections as it may reasonably request and to supplement the
Information and Projections from time to time until the closing date for the
Senior Credit Facility, so that the representations, warranties and covenants in
the preceding sentence are correct on the closing date. In issuing this
commitment, Bank is and will be relying on, without independent verification,
the Information and Projections.

By executing this Commitment Letter, you agree to reimburse Bank from time to
time on demand for all reasonable out-of-pocket fees and expenses (including
without limitation (a) the reasonable fees, disbursements and other charges of
counsel, including any special or local counsel, and (b) due diligence expenses)
incurred in connection with the Senior Credit Facility, the preparation of the
definitive documentation therefor and the other transactions contemplated
hereby. You agree that all such costs and expenses shall be deemed “Obligations”
under that certain Loan and Security Agreement dated as of August 9, 2014, by
and among Bank, you and certain of your affiliates (as amended, supplemented,
restated and modified from time to time, the “Existing Loan Agreement”).

You agree to indemnify and hold harmless Bank, each other lender under the
Senior Credit Facility (the “Lenders”), and each of their affiliates, officers,
directors, employees, agents, advisors and other representatives (each, an
“Indemnified Party”) from and against (and will reimburse each Indemnified Party
as the same are incurred for) any and all claims, damages, losses, liabilities
and expenses (including, without limitation, the reasonable fees, disbursements
and other charges of counsel) that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of (including, without limitation, in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) (a) any matters contemplated by this Commitment Letter or
any related transaction, including the Acquisition, or (b) the Senior Credit
Facility and any other financings or any use made or proposed to be made with
the proceeds thereof (in all cases, whether or not caused or arising,

 

--------------------------------------------------------------------------------

 

in whole or in part, out of the comparative, contributory or sole negligence of
the Indemnified Party), except to the extent such claim, damage, loss, liability
or expense is found in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or proceeding to
which the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by you,
your equity holders or creditors, a third party or an Indemnified Party, whether
or not an Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. You also agree that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort, or otherwise) to you or your affiliates or to your or their
respective equity holders or creditors arising out of, related to or in
connection with any aspect of the transactions contemplated hereby, except to
the extent of direct, as opposed to special, indirect, consequential or
punitive, damages determined in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. It is further agreed that Bank shall only have
liability to you (as opposed to any other person), and that such liability shall
only arise to the extent damages have been caused by a breach of Bank’s
obligations hereunder to negotiate definitive documentation for the Senior
Credit Facility in good faith on the terms set forth herein, as determined in a
final, nonappealable judgment by a court of competent jurisdiction.
Notwithstanding any other provision of this Commitment Letter, no Indemnified
Party shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic telecommunications or
other information transmission systems.

This Commitment Letter is confidential and, except for disclosure on a
confidential basis to your accountants, attorneys and other professional
advisors retained by you in connection with the Senior Credit Facility or as
otherwise required by law, may not be disclosed in whole or in part to any
person or entity without Bank’s prior written consent; provided, however, that
you may disclose this Commitment Letter, after your acceptance of same, (a) in
filings with the Securities and Exchange Commission and other applicable
regulatory authorities and stock exchanges, (b) on a confidential basis to the
Target Company and its advisors in connection with the Acquisition, and (c) on a
confidential basis to Integrated Private Debt and Alcentra Capital Corporation.

You acknowledge that Bank and its affiliates may be providing financing or other
services to parties whose interests may conflict with yours. Bank agrees that it
will not furnish confidential information obtained from you to any of its other
customers and that it will treat confidential information relating to you and
your affiliates with the same degree of care as it treats its own confidential
information. Bank further advises you that it will not make available to you
confidential information that Bank or its affiliates have obtained or may obtain
from any other customer. In connection with the services and transactions
contemplated hereby, you agree that Bank is permitted to access, use and share,
with any of its affiliates, agents, advisors or representatives, any information
concerning you or any of your affiliates that is or may come into the possession
of Bank or its affiliates with the same requirement of confidentiality.

In connection with all aspects of each transaction contemplated by this letter,
you acknowledge and agree, and acknowledge your affiliates’ understanding, that
(a) the Senior Credit Facility and any related arranging or other services
described in this letter constitute an arm’s-length commercial transaction
between you and your affiliates, on the one hand, and Bank on the other hand,
and you are capable of evaluating and understanding, and do understand and
accept, the terms, risks and conditions of the transactions contemplated by this
Commitment Letter; (b) in connection with the process leading to such
transaction, Bank is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary for you or any of your affiliates,
stockholders, creditors or employees or any other party; (c) Bank has not
assumed and will not assume an advisory, agency or fiduciary responsibility in
your or your affiliates’ favor with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether Bank
has advised or is currently advising you or your affiliates on other matters)
and Bank has no obligation to you or your affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth in
this letter; (d) Bank and its affiliates may be engaged in a broad range of
transactions that involve interests that differ from yours and your affiliates,
and Bank has no obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (e) Bank has not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate. You hereby waive and release, to the fullest extent permitted by
law, any claims that you may have against Bank with respect to any breach or
alleged breach of agency or fiduciary duty.

The provisions of the five preceding paragraphs shall remain in full force and
effect regardless of whether any definitive documentation for the Senior Credit
Facility shall be executed and delivered, and notwithstanding the termination of
this Commitment Letter or any undertaking hereunder.

This Commitment Letter may be executed in counterparts which, taken together,
shall constitute an original. Delivery of an executed counterpart of this
Commitment Letter by facsimile shall be effective as delivery of a manually
executed counterpart thereof.

This Commitment Letter shall be governed by the laws of the State of California.
Each of you and Bank hereby irrevocably waives any and all right to trial by
jury in any action, proceeding or counterclaim (whether based on contract, tort
or otherwise) arising out of or relating to this Commitment Letter, the
transactions contemplated thereby, or the actions of Bank in the negotiation,
performance or enforcement thereof, and agree that any dispute arising out of or
related thereto shall be determined by binding arbitration in

-2-

--------------------------------------------------------------------------------

 

accordance with the Federal Arbitration Act. All arbitration proceedings shall
be conducted through the American Arbitration Association. Bank may terminate
any of its undertakings hereunder if you fail to perform your obligations under
this Commitment Letter on a timely basis. Notwithstanding anything contained
herein to the contrary, nothing contained in this Commitment Letter shall
(A) amend, modify, waive or alter any term or condition of the Existing Loan
Agreement or any of the Loan Documents (as defined in the Existing Loan
Agreement), or (B) diminish, prejudice or waive any of Bank’s rights and
remedies under the Existing Loan Agreement, any of the Loan Documents (as
defined in the Existing Loan Agreement), or applicable law, and Bank hereby
reserves all of such rights and remedies.

Bank hereby notifies you that pursuant to the requirements of the USA Patriot
Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (“Act”),
Bank is required to obtain, verify and record information that identifies
Borrower and Target Company, which information includes Borrower’s and Target
Company’s legal name, address, tax ID number and other information that will
allow Bank to identify Borrower and Target Company in accordance with the Act.
Bank will also require information regarding each personal guarantor, if any,
and may require information regarding Borrower’s and Target Company’s management
and owners, such as legal name, address, social security number and date of
birth.

This Commitment Letter embodies the entire agreement and understanding among
Bank, you and your affiliates with respect to the Senior Credit Facility, and
supersedes all prior agreements and understandings relating thereto. However,
please note that the terms of the undertakings of Bank hereunder are not limited
to those set forth in this Commitment Letter. Those matters that are not covered
or made clear are subject to mutual agreement of the parties. No party has been
authorized by Bank to make any oral or written statements that are inconsistent
with this Commitment Letter. This Commitment Letter is not assignable by
Borrower without Bank’s prior written consent and is intended to be solely for
the benefit of the parties hereto and the Indemnified Parties.

This offer will expire at 5:00 p.m. (California time) on January 23, 2015,
unless you execute this letter and return it to Bank prior to that time. If this
letter is executed and delivered by such date, this undertaking and commitment
will thereafter expire on April 15, 2015, unless definitive documentation for
the Senior Credit Facility is executed and delivered by that date.

[Remainder of page intentionally left blank]

 

BANK OF AMERICA, N.A.

 

 

By:

 

/s/ John W. Mundstock

Name:

 

John W. Mundstock

Title:

 

SVP

 

Accepted and Agreed to as of

January 19, 2015:

 

RADIANT LOGISTICS, INC.,

a Delaware corporation

 

 

By:

 

/s/ Bohn H. Crain

Name:

 

Bohn H. Crain

Title:

 

CEO

 

 

 

-3-

--------------------------------------------------------------------------------

 

SUMMARY OF TERMS

 

U.S. BORROWERS:

 

Radiant Logistics, Inc., a Delaware corporation, Radiant Global Logistics, Inc.,
a Washington corporation, Radiant Transportation Services, Inc., a Delaware
corporation, Radiant Logistics Partners LLC, a Delaware limited liability
company, Adcom Express, Inc., a Minnesota corporation, Radiant Customs Services,
Inc., a Washington corporation, DBA Distribution Services, Inc., a New Jersey
corporation, International Freight Systems (of Oregon), Inc., an Oregon
corporation, Radiant Off-Shore Holdings LLC, a Washington limited liability
company, Green Acquisition Company, Inc., a Washington corporation, On Time
Express, Inc., an Arizona corporation, Clipper Exxpress Company (“Clipper”), and
Radiant Trade Services, Inc., a Washington corporation (collectively, “U.S.
Borrowers”).

 

 

CANADIAN

 

 

BORROWERS:

 

Wheels Group Inc. and any of its Canadian subsidiaries which contribute assets
to the Canadian borrowing base (collectively, “Canadian Borrowers”, and together
with the U.S. Borrowers, collectively, the “Borrowers”).

 

 

GUARANTORS:

 

The Senior Credit Facility will be guaranteed by each direct and indirect U.S.
and Canadian subsidiary of Radiant Logistics, Inc. U.S. subsidiaries (each a
“U.S. Guarantor”) will guarantee both the U.S. and Canadian obligations under
the Senior Credit Facility. Canadian subsidiaries (each a “Canadian Guarantor”)
will guarantee only the Canadian obligations under the Senior Credit Facility.
All U.S. Borrowers, Canadian Borrowers, U.S. Guarantors, and Canadian Guarantors
are collectively referred to as the “Loan Parties”.

 

 

AGENT:

 

Bank of America, N.A. (“Bank”).

 

 

LEAD ARRANGER AND

 

 

BOOK MANAGER:

 

Bank of America, N.A.

 

 

LENDERS:

 

Bank, and potentially other lenders acceptable to Bank.

 

 

CREDIT

 

 

FACILITY:

 

A senior credit facility (“Senior Credit Facility”) consisting of a revolving
credit facility of up to $65,000,000, including a $3,000,000 sub-limit for U.S.
and Canadian letters of credit (letters of credit will be 100% reserved against
borrowing availability under the Senior Credit Facility). Commitments under the
Senior Credit Facility will be divided between the U.S. Borrowers and the
Canadian Borrowers in amounts to be determined and subject to such terms and
provisions mutually acceptable to the parties and set out in the definitive loan
documentation.

 

 

PURPOSE:

 

The Senior Credit Facility will be used by Borrowers to pay a portion of the
purchase price for the Acquisition, to refinance existing indebtedness, to issue
standby or commercial letters of credit, and to finance ongoing working capital
needs.

 

LOAN

 

 

AVAILABILITY:

 

Advances under the Senior Credit Facility will be limited to (a) up to 85% (and
up to 75% with respect to foreign and unbilled accounts receivable consistent
with the Existing Loan Agreement) of eligible accounts receivable; minus (b)
such reserves as Bank may establish in good faith.

 

 

 

 

Standards of eligibility will be specified in the loan documentation but will be
consistent with the eligibility criteria and current sublimits existing under
the Existing Loan Agreement (with any changes deemed necessary or appropriate by
Bank with respect to the Canadian Borrowers).

 

 

 

 

For purposes of calculating excess availability in connection with certain
availability triggers and thresholds, the proportion of availability under the
Canadian facility that shall be permitted to be used in such calculation shall
be limited to an amount to be agreed.

 

 

SECURITY:

 

All obligations to Bank and Lenders will be secured by: (a) first priority liens
on all of U.S. Borrowers’ (other than Clipper) and any U.S. Guarantor’s existing
and future assets; (b) first prior liens on all of Canadian Borrowers’,
Clipper’s, and any Canadian Guarantor’s accounts, deposit accounts, cash, money,
books and records and other items which evidence or support the foregoing, and
other related items, and all proceeds and products of the foregoing; and (c)
second priority liens on all of Canadian Borrowers’, Clipper’s, and any Canadian
Guarantor’s other existing and future assets.

 

 

 

--------------------------------------------------------------------------------

 

MATURITY:

 

The Senior Credit Facility will mature on August 9, 2018.

 

 

INTEREST RATES:

 

Commencing at Level II as set forth below, all amounts outstanding under the
Senior Credit Facility will bear interest at the U.S. Base Rate, LIBOR, Canadian
BA Rate, Canadian Prime Rate or Canadian Base Rate, in each case, as applicable,
plus the applicable margin. Effective upon receipt of the financials statements
of Borrowers for June 30, 2015, and adjusted thereafter on a quarterly basis,
the applicable margin shall be subject to increase or decrease based upon the
Borrowers’ fixed charge coverage ratio as outlined in the table below:

 

 

 

Level

 

Fixed Charge

Coverage Ratio

 

U.S. Base
Rate
Loans

 

 

LIBOR
Loans

 

 

Canadian
BA Rate
Loans

 

 

Canadian
Prime Rate
Loans and
Canadian
Base Rate
Loans

 

 

 

I

 

Less than or equal to
1.25 to 1.00

 

 

0.50

%

 

 

2.25

%

 

 

2.25

%

 

 

0.50

%

 

 

II

 

Greater than 1.25
to 1.00, but less
than or equal to
1.50 to 1.0

 

 

0.25

%

 

 

2.00

%

 

 

2.00

%

 

 

0.25

%

 

 

III

 

Greater than 1.50
to 1.00, but less
than or equal to
1.75 to 1.0

 

 

0.00

%

 

 

1.75

%

 

 

1.75

%

 

 

0.00

%

 

 

IV

 

Greater than
1.75 to 1.00

 

 

0.00

%

 

 

1.50

%

 

 

1.50

%

 

 

0.00

%

 

 

 

U.S. Base Rate, LIBOR, Canadian BA Rate, Canadian Prime Rate and Canadian Base
Rate will be defined in the definitive loan documentation in accordance with
Bank of America’s standard practices. LIBOR and Canadian BA Rate loans will be
subject to customary provisions, including applicable reserve requirements,
limits on the number of outstanding loans, and minimum dollar amounts of each
loan.

 

 

 

 

 

All interest and per annum fees will be calculated on the basis of actual number
of days elapsed in a year of 360 days. If an event of default exists, all loans
and other obligations will bear interest at a rate 200 basis points in excess of
the otherwise applicable rate.

 

 

 

UNUSED LINE

 

 

FEE:

 

An unused line fee equal to 37.5 basis points per annum, calculated on the
unused portion of the Senior Credit Facility, will be payable monthly in
arrears.

 

 

 

LETTER OF CREDIT

 

 

FEES:

 

Borrowers will pay (a) a letter of credit fee monthly in arrears on all letters
of credit equal to the applicable LIBOR margin; (b) a 0.125% fronting fee to
Bank, on the face amount of all outstanding letters of credit, payable monthly
in arrears; and (c) Bank’s customary fees and charges in connection with all
amendments, extensions, draws and other actions with respect to letters of
credit.

 

 

 

CLOSING FEE:

 

Borrowers will pay a closing fee in an amount equal to $87,500 which shall be
fully earned, non-refundable, and due and payable on the closing date for the
Senior Credit Facility.

 

 

 

EXPENSES:

 

Borrowers will pay (a) all reasonable out-of-pocket costs and expenses
(including fees and expenses of counsel) of Bank associated with the Senior
Credit Facility, including costs and expenses of (i) Bank’s due diligence,
including field examinations, and (ii) administering the Senior Credit Facility,
and preparing and enforcing all documents relating thereto; plus (b) Bank’s
standard charges for field examinations, including a per diem field examiner
charge and out-of-pocket expenses. Borrowers will remain obligated for all such
amounts whether or not the Senior Credit Facility is consummated.

 



 

--------------------------------------------------------------------------------

 

TERMS AND

 

 

CONDITIONS:

 

The loan documentation will contain representations and warranties, covenants,
events of default, and other provisions acceptable to Bank, including the
following:

 

 

 

 

1.  A minimum fixed charge coverage ratio, measured on a trailing twelve month
basis, of at least 1.1 to 1.0 as of (a) the end of the last month immediately
preceding the occurrence of any Trigger Period for which financial statements
have most recently been delivered to Bank, and (b) the end of each month for
which financial statements are delivered to Bank thereafter during any Trigger
Period. “Trigger Period” means the period (a) commencing on the day that an
event of default occurs, or availability under the Senior Credit Facility is
less than $10,000,000 (with no less than $6,000,000 in availability available to
the U.S. Borrowers) at any time; and (b) continuing until, during the preceding
60 consecutive days, no event of default has existed and availability has been
greater than such levels at all times.

 

 

 

 

2.  Borrowers’ agreement to provide Bank and Lenders periodic financial and
collateral reporting, including annual audited financial statements, monthly and
quarterly internally prepared financial statements, annual financial
projections, and periodic borrowing base certificates, receivables agings and
inventory reports.

 

 

 

 

3.  Borrowers’ agreement to maintain insurance with insurance carriers, against
risks, in amounts and with endorsements acceptable to Bank.

 

 

 

 

4.  Restrictions on, among other things, distributions and dividends,
investments, indebtedness, liens, affiliate transactions, capital expenditures
and acquisitions (with acquisition exceptions consistent with the Existing Loan
Agreement but subject to an availability test of at least the greater of (a) 20%
of the aggregate of the lesser of: (i) the Senior Credit Facility, or (ii) the
sum of the US borrowing base and the Canadian borrowing base, and (b)
$12,500,000 (with no less than $7,500,000 in availability available to the U.S.
Borrowers)).

 

 

5.  Borrowers’ agreement to cause all proceeds of accounts receivable to be
forwarded to a lockbox or, with Bank’s consent, deposited in a blocked account.

 

CONDITIONS

 

 

PRECEDENT:

 

The extension of the Senior Credit Facility is subject to fulfillment of a
number of conditions to Bank’s satisfaction, including without limitation the
following:

 

 

 

 

1.  The execution and delivery, in form and substance acceptable to Bank and its
counsel, of agreements, documents, instruments, financing statements, consents,
payoff letters from existing lenders to the Target Company, landlord waivers and
non-disturbance agreements, documents indicating compliance with all applicable
federal, state and provincial environmental laws and regulations, evidences of
corporate authority, opinions of counsel, and such other documents to confirm
and effectuate the Senior Credit Facility and Lenders’ first priority liens, as
may be required by Bank and its counsel.

 

 

 

 

2.  Consummation of the Acquisition on terms acceptable to Bank, including (a)
satisfactory legal documentation, (b) no changes to the Borrowers’ corporate,
capital and ownership structures after giving effect to the Acquisition from
those as disclosed to Bank prior to the date hereof unless approved by Bank, (c)
receipt by Borrowers of all government (including applicable exchange and
securities commission), shareholder and third party consents (including
Hart-Scott-Rodino clearance, all required approvals, consents and/or deemed
approvals of Canadian governmental authorities, including the Commissioner of
Competition pursuant to the Competition Act (Canada) and the Minister of
Industry pursuant to the Investment Canada Act) deemed necessary or appropriate
by Bank, and (d) delivery of such legal opinions in connection with the
Acquisition as Bank deems appropriate, which shall be addressed to Bank and
Lenders (or expressly state that Bank and Lenders may rely thereon).

 

 

 

 

3.  No material adverse change, in the opinion of Bank, in the business, assets,
properties, liabilities, operations, condition or prospects of Borrowers.

 

 

 

--------------------------------------------------------------------------------

 

 

 

4.  No action, suit, investigation, litigation or proceeding pending or
threatened in any court or before any arbitrator or governmental instrumentality
that in Bank’s judgment (a) could reasonably be expected to have a material
adverse effect on Borrowers’ business, assets, properties, liabilities,
operations, condition or prospects, or could impair Borrowers’ ability to
perform satisfactorily under the Senior Credit Facility; or (b) could reasonably
be expected to materially and adversely affect the Senior Credit Facility, the
Acquisition or the transactions contemplated thereby.

 

 

 

5.  Receipt by Bank, in form and substance satisfactory to it, of (a) a pro
forma balance sheet of Borrowers dated as of the date of closing and giving
effect to the Acquisition, which balance sheet shall reflect no material changes
from the most recent pro forma balance sheet of Borrowers and the Target Company
previously delivered to Bank, (b) financial projections of Borrowers, giving
effect to the Acquisition, evidencing Borrowers’ ability to comply with the
financial covenants set forth in the loan documentation, and (c) interim
financial statements for Borrowers and the Target Company as of a date not more
than 30 days prior to the closing date.

 

 

 

 

6.  Bank’s satisfaction with Borrowers’ capital structure and indebtedness
(including satisfactory terms and intercreditor agreements with respect to the
debt to be provided by Integrated Private Debt and Alcentra Capital Corporation,
generally consistent with the intercreditor agreement outline agreed to prior to
the date hereof).

 

 

 

 

7.  Receipt by Bank of certificates of insurance with respect to each Borrower’s
property and liability insurance, together with a loss payable endorsement
naming Bank as loss payee, all in form and substance satisfactory to Bank.

 

 

 

 

8.  Satisfactory evidence that Borrowers have received all governmental and
third party consents and approvals as may be appropriate in connection with the
Senior Credit Facility and the transactions contemplated thereby.

 

 

 

 

9.  Bank’s receipt of and satisfaction with flood plain searches, acknowledged
Notice to Borrowers and flood insurance (if appropriate) for all real estate
subject to a lien in favor of Bank.

 

 

 

 

10.  At closing, Bank will require minimum excess availability under (a) the
U.S. Borrowers’ portion of the Senior Credit Facility in an amount of at least
$10,000,000, and (b) the Canadian Borrowers’ portion of the Senior Credit
Facility in an amount of at least $5,000,000.

 

 

 

 

11.  Completion of KYC requirements, Patriot Act searches, OFAC/PEP searches and
customary background checks for the Target Company, the results of which are
reasonably satisfactory to Bank.

 

 

 

 

12.  After giving effect to the Acquisition and other transactions contemplated
on the closing date, Borrowers shall not be insolvent or become insolvent as a
result thereof and Bank shall have received a certificate from Borrowers that
each Borrower satisfies the foregoing (the term “insolvent” shall have the
meaning set forth in the applicable Canadian Federal, U.S. Federal and State
laws).

 

 

 

13.  Bank and its counsel shall have completed a review of the Target Company’s
material agreements, the results of which are reasonably satisfactory to Bank;
provided, however, that this condition shall not apply to any material contracts
made available to Bank prior to the date hereof.

 

 

 

 

14.  Bank shall have completed a “take-on” field exam with respect to the Target
Company calculating the borrowing base for closing, the results of which verify
satisfaction of condition number 10.

 

 

OTHER:

 

This term sheet is intended as an outline only of certain of the material terms
of the Senior Credit Facility and does not purport to summarize all of the
conditions, covenants, representations, warranties and other provisions that
will be contained in definitive legal documentation for the Senior Credit
Facility.

 

 